If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                       FOR PUBLICATION
 In re PEDERSON, Minors.                                               February 13, 2020

                                                                       No. 349881
                                                                       Presque Isle Circuit Court
                                                                       Family Division
                                                                       LC No. 17-000007-NA


Before: CAMERON, P.J., and SHAPIRO and SWARTZLE, JJ.

SHAPIRO, J. (concurring).

         I concur in the majority opinion. The issue before us is whether, before pleading to several
allegations in the petition, respondents were advised that their pleas could be used as evidence at
a later termination proceeding. The evidence supporting termination was overwhelming and the
fact of their pleas were of little, if any, significance to the outcome. In such a circumstance, I
believe that the error was harmless.

                                                              /s/ Douglas B. Shapiro




                                                -1-